Citation Nr: 1315444	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-44 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine (back disability).

2. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the cervical spine (neck disability).


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to April 1973 and from January 1977 to March 2000.  His DD-214 also shows three years and four months of prior service.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2010 the Veteran requested additional time to seek advice from a veteran's service organization or attorney and obtain an independent examination from a private physician.  In the past two years neither the Veteran nor a representative has contacted the VA, nor has the Veteran submitted any additional evidence.  Therefore, the Board finds its adjudication of the Veteran's appeal in this case should proceed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. Degenerative joint disease of the lumbar spine is manifested by forward flexion of 40 degrees and without incapacitating episodes.

2. Degenerative joint disease of the cervical spine is manifested by forward flexion of 40 degrees with additional functional loss during flare-ups and without incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).

2. The criteria for an increased rating of 20 percent, but no higher, have been met for the Veteran's degenerative joint disease of the cervical spine.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

Under the general rating formula, the ratings for diseases and injuries of the spine are set forth in Diagnostic Codes 5235-5242.  38 C.F.R. § 4.71a.  In general, the rating criteria take into account pain and other symptoms.  In the case of spinal disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454  (Aug. 27, 2003) (See 38 C.F.R.  § 4.71a, Diagnostic Codes 5235-5243). 

However, the Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

The Veteran was afforded a VA examination in January 2008.  He reported a history of fatigue, decreased motion, stiffness, weakness, and pain, but no spasms or flare-ups.  He reported poor sleep quality due to pain.  He also reported some paresthesias in the area from his low back to his buttocks posterior and his mid thigh that usually lasted seconds and was precipitated by standing for more than 30 minutes.  The Veteran also reported neck pain and pain between his shoulder blades once or twice a month lasting one to two hours.  He reported no incapacitating episodes over the past 12 months.  

On examination, the examiner found the Veteran's gait to be normal.  No muscle spasm, tenderness, guarding, or ankylosis was observed.  The Veteran was found to have normal sensory function of his lower extremities.

The Veteran's range of motion for his cervical spine was found to be flexion to 40 degrees with no pain, extension to 32 degrees, lateral bending to the right to 20 degrees, lateral bending to the left to 15 degrees, and rotation to the right and left to 40 degrees.  The examiner noted no pain with movement and stated that with repetition there was no loss of motion secondary to pain, weakness, or lack of endurance.

The Veteran's range of motion for his lumbar spine was found to be flexion to 40 degrees with no pain, extension to 32 degrees, lateral bending to the right to 20 degrees, lateral bending to the left to 15 degrees, and rotation to the right and left to 32 degrees.  The examiner noted no pain with movement and stated that with repetition there was no loss of motion secondary to pain, weakness, or lack of endurance, providing evidence against this claim.

The examiner diagnosed degenerative joint disease of the cervical spine resulting in cervical pain.  He opined that it had severe effects on the Veteran's ability to play sports, moderate effects on the Veteran's ability to perform chores, exercise and recreate, and mild effects on his shopping and traveling.  No effects were noted on feeding, bathing, dressing, toileting, and grooming.

The examiner also diagnosed thoracic and lumbar degenerative joint disease and degenerative disc disease with radiculopathy into both lower legs bilaterally resulting in mid and low back pain.  He opined that it prevented the Veteran from playing sports, had severe effects on his ability to exercise and recreate, and had mild effects on his shopping and traveling.  No effects were noted on feeding, bathing, dressing, toileting, and grooming.

The examiner opined that the Veteran was incapable of work as a paratrooper or special forces member due to his back disability (which is not in dispute in this case).

In a May 2009 statement the Veteran stated that he takes pain medication and muscle relaxants on a daily basis to treat his back and neck pain and muscle spasms.  He said that he is unable to sit or stand for a time without pain in his lower back and numbness in his left leg.  He explained that he also loses sleep due to needing to change his position regularly.  He stated that he cannot drive long distances or pick up his granddaughter.  He also said he experiences a stiff neck in the morning at least twice a month and sometimes it takes a couple days before he can turn his head rather than his entire upper torso.  The Veteran suggested the RO based his rating decision entirely on the Veteran's range of motion testing and on appeal the Veteran requested specific consideration of his limitations of daily activities, which the Board will do at this time.

Lumbar Spine

Under the general rating formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Important for this case, a 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown. Id.

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of entire spine. Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Note 2. 

The RO assigned the Veteran a 20 percent rating for degenerative joint disease of the lumbar spine.  The next higher rating, 40 percent, is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The Veteran was found to have flexion of 40 degrees and no ankylosis, therefore he does not meet the criteria for a higher rating.

The Board has also considered the provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45 in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  However, in this case, the VA examiner specifically noted that the Veteran experienced no pain with movement and stated that with repetition there was no loss of motion secondary to pain, weakness, or lack of endurance.  The Board has also taken into consideration the Veteran's contentions in his May 2009 statement that he experiences pain in his lower back when sitting or standing for a period of time, as well as at night while sleeping, and that he cannot pick up his granddaughter.  However, the evidence does not suggest that the Veteran experiences additional functional loss due to his pain.

It is important to note that the Board is not basing its decision solely on the range of motion testing done at the Veteran's VA examination.  The Board has carefully considered the Veteran's statements, including his May 2009 letter, discussing the limitations on his daily activities.  However, without problems associated with the Veteran's back disability there would be no basis for the current evaluation, which by definition must cause the Veteran some limitation in his activities.  Even taking into consideration the Veteran's statements, the evidence does not support a higher rating.

Further, the evidence does not support that the Veteran has any neurological abnormalities associated with his back disability.  Thus, separate ratings are not warranted for associated neurological abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Because the Veteran has been diagnosed with degenerative disc disease, his disability may also be rated using the criteria for evaluating intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a  (DC 5243).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a  Note (1). 

The evidence does not suggest, and the Veteran does not contend, that he has ever been prescribed bed rest and treatment by a physician.  Thus, the Board finds that the Veteran has not had any incapacitating episodes within the meaning of DC 5243.  Accordingly, a higher rating based on the alternative ratings formula for intervertebral disc syndrome is not warranted.  

Cervical Spine

The same rating provisions apply to the cervical spine as apply to the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The general rating formula provides a 10 percent evaluation is assigned when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted when there is forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees. 

Criteria under DC 5243 for intervertebral disc syndrome are the same for all spinal sections.

The RO assigned the Veteran a 10 percent rating for degenerative joint disease of the cervical spine.  The next higher rating, 20 percent, is warranted for forward flexion greater than 15 degrees but not greater than 30 degrees or a combined range of motion not greater than 170 degrees.  

The Veteran was found to have flexion of 40 degrees, a combined range of motion of 187 degrees, and no abnormal gait or abnormal spinal contour.  Therefore, based on range of motion testing done at his most recent VA examination, he does not meet the criteria for the higher rating.  Nor does the evidence show he has ankylosis, required for an even higher rating.

The Board has also considered DeLuca, 8 Vet. App. 202, and the provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45.  The January 2008 VA examiner noted that the Veteran experienced no pain with movement and stated that with repetition there was no loss of motion secondary to pain, weakness, or lack of endurance.  However, the Board has also taken into consideration the Veteran's contention in his May 2009 statement that he experiences a painful, stiff neck at least twice a month that keeps him from turning his head for sometimes a couple days.  Similarly, he also reported neck stiffness and an ache with lateral movement twice a month for two to three days at his VA examination.  Thus, the evidence shows the Veteran suffers from regular "flare-ups" that affect the range of motion of his cervical spine, specifically lateral rotation.  The Veteran suggests that at least twice a month for approximately two days at a time he has little to no lateral rotation range of motion.  The Board finds the Veteran's statements to be competent and credible.  

Considering those symptoms, the Board finds the Veteran's complete disability picture warrants an increased rating of 20 percent, but no greater.  It is only in considering the Veteran's statements of his limitations that there is a basis to find that the Veteran's overall disability level is better represented by a 20 percent rating.  The evidence does not support an evaluation higher than 20 percent. 

In finding the Veteran is not entitled to a 40 percent rating, the Board notes that the Veteran's most serious symptoms, including a stiff neck and difficulty turning his head, are not constant, but only present during flare-ups.  In this regard, it is important for the Veteran to understand that not all the evidence supports the finding for a 20 percent evaluation, however, in taking into consideration the Veteran's statements and the evidence as a whole, a 20 percent evaluation can be found, but no higher.  It is important for the Veteran to recognize that a 20 percent evaluation accounts for the symptoms the Veteran has described and if he had no symptoms he would not be entitled to a compensable rating, let alone a 20 percent rating.  It is in evaluating the Veteran's statements that the Board finds a 20 percent evaluation is warranted for both the back and the neck, indicating a significant disability evaluation.  

The evidence does not support that the Veteran has any neurological abnormalities associated with his back disability or neck problem.  Thus, a separate rating is not warranted for associated neurological abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Further, the evidence does not suggest, and the Veteran does not contend, that he has ever been prescribed bed rest and treatment by a physician as a result of his back disability.  Thus, the Board finds a higher rating based on the alternative ratings formula for intervertebral disc syndrome is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Extraschedular

Further, the Board finds an extraschedular rating is not warranted for the Veteran's lumbar or cervical spine disability.  Such a rating is warranted in cases a rating based on the statutory schedules is found to be inadequate.  In those cases, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular criteria inadequate.  The Veteran's main complained of symptoms are pain and reduced range of motion, both of which are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any marked interference with employment or hospitalization associated with the Veteran's back disability.  

The manifestations of the Veteran's disability are considered by the scheduler rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007.  In the letter, the RO informed the Veteran of what evidence was required to substantiate the claims for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates.  As such, the VCAA duty to notify was satisfied by way of the December 2007 letter.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran also submitted statements.  The Veteran has not identified and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in January 2008.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

ORDER

Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

Entitlement to an increased rating of 20 percent, but no higher, for degenerative joint disease of the cervical spine is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


